     Case 1:20-cv-00638-DAD-EPG Document 11 Filed 09/29/20 Page 1 of 4


 1   Gregory L. Spallas, Esq. (SBN 129306)
     Adolpho O. Karajah, Esq. (SBN 310785)
 2   PHILLIPS, SPALLAS & ANGSTADT LLP
     505 Sansome Street, 6th Floor
 3   San Francisco, CA, 94111
     Tel: (415) 278-9400
 4   Fax: (415) 278-9411
     gspallas@psalaw.net
 5   akarajah@psalaw.net
 6   Attorneys for Defendant
     WAL-MART ASSOCIATES, INC.
 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10   STACY PERKINS, an individual,                     Case No: 1:20−cv−00638−DAD−EPG
11                         Plaintiff,                  STIPULATION AND ORDER TO
                                                       CONTINUE MEDIATION DEADLINE
12          vs.
                                           Removal Date:       May 05, 2020
13   WAL-MART ASSOCIATES, INC., a Delaware Mediation Date:     October 28, 2020
     Corporation, and DOES 1 through 100,  Mediation Deadline: November 02, 2020
14   inclusive,                            Trial Date:         TBD
15                         Defendants.
16          IT IS HEREBY AGREED AND STIPULATED, by and between all parties, through their
17   undersigned counsel, as to the following:
18   1.     On May 05, 2020, Defendant Wal-Mart Associates, Inc. (“Defendant” or “Walmart”)
19          filed its Notice to Court and Adverse Party of Removal to Federal Court.
20   2.     On July 06, 2020, Walmart filed a Stipulation and Proposed Order for Elect Referral
21          of Action to Voluntary Dispute Resolution Program pursuant to Local Rule 271.
22   3.     On July 07, 2020, the Court ordered the action to be referred to the Voluntary Dispute
23          Resolution Program with program administrator Sujean Park.
24   4.     On July 20, 2020, after various meet and confer sessions, the parties agreed on Mr.
25          Sanford Kingsley to serve as mediator under the Voluntary Dispute Resolution
26          Program and submitted him to the program administrator’s assistant Jonathan Crouch.
27   5.     On August 03, 2020, Mr. Kingsley was appointed by the Court to serve as neutral for
28          mediation under the Voluntary Dispute Resolution Program.

                                                1
                      STIPULATION AND ORDER TO CONTINUE MEDIATION DEADLINE
     Case 1:20-cv-00638-DAD-EPG Document 11 Filed 09/29/20 Page 2 of 4


 1   6.    Pursuant to Local Rule 271(j)(1), the last day for the parties to complete the Voluntary

 2         Dispute Resolution Program mediation session is November 02, 2020, or 91 days from

 3         the date Mr. Kingsley was selected as neutral.

 4   7.    Pursuant to Local Rule 271(j)(1), the parties and neutral selected October 28, 2020 as

 5         the date to conduct the Voluntary Dispute Resolution Program mediation session.

 6   8.    Due to scheduling and other issues, the parties have yet to take depositions of Plaintiff

 7         as well as the person designated as most knowledgeable pursuant to Federal Rule of

 8         Civil Procedure 30(b)(6).

 9   9.    The parties believe that these depositions will allow them to engage in a more

10         meaningful mediation with the hopes of achieving a complete resolution of the lawsuit

11         prior to the parties incurring any additional costs and expense of preparing for trial.

12   10.   In order to allow the parties the opportunity to schedule and take these depositions

13         prior to the October 28, 2020 mediation session, they therefore stipulate and request

14         that the Court continue the current November 02, 2020 mediation deadline to February

15         02, 2020, or as soon thereafter as is convenient to the Court’s calendar.

16   11.   The parties agree and stipulate all joint scheduling deadlines including all discovery

17         deadlines be continued to run concurrent with the newly assigned mediation deadline.

18   12.   The parties agree that it is in the best interests of all concerned that the mediation

19         deadline of this matter be continued.

20   13.   On September 28, 2020, Mr. Kingsley was notified of the parties’ intention to continue

21         the October 28, 2020 mediation session and November 02, 2020 mediation deadline.

22         Mr. Kingsley stated he had no objection to continue the mediation deadline to a date

23         when all parties have had sufficient time to prepare for a meaningful mediation session.

24   14.   This is the first request for a continuance of the mediation deadline in this matter.

25   15.   Good cause exists for granting this request based on the foregoing.

26   16.   This stipulation may be executed in counterparts and by facsimile or PDF signature.

27

28

                                               2
                     STIPULATION AND ORDER TO CONTINUE MEDIATION DEADLINE
     Case 1:20-cv-00638-DAD-EPG Document 11 Filed 09/29/20 Page 3 of 4


 1   DATED: September 29, 2020           PHILLIPS, SPALLAS & ANGSTADT LLP

 2

 3                                       Gregory L. Spallas, Esq.
                                         Adolpho O. Karajah, Esq.
 4                                       Attorneys for Defendant
                                         WAL-MART ASSOCIATES, INC.
 5

 6   DATED: September 29, 2020           OTKUPMAN LAW FIRM

 7
                                          /s/ Roman Otkupman
 8                                       Roman Otkupman, Esq.
                                         Attorney for Plaintiff
 9                                       STACY PERKINS
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                             3
                   STIPULATION AND ORDER TO CONTINUE MEDIATION DEADLINE
     Case 1:20-cv-00638-DAD-EPG Document 11 Filed 09/29/20 Page 4 of 4


 1                                                ORDER

 2          Pursuant to the Parties’ Stipulation to Continue Mediation Deadline (ECF No. 10), and

 3   good cause having been shown, IT IS ORDERED the current November 02, 2020 mediation

 4   deadline is vacated and continued to February 2, 2021, and all joint scheduling deadlines including

 5   all discovery deadlines are vacated and are re-set to run concurrent with the newly assigned

 6   mediation deadline.

 7

 8
     IT IS SO ORDERED.
 9

10      Dated:     September 29, 2020                         /s/
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                4
                      STIPULATION AND ORDER TO CONTINUE MEDIATION DEADLINE
